Exhibit 10.2

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 16th
day of October, 2015 (the “Execution Date”), by and between BMR-COAST 9 LP, a
Delaware limited partnership (“Landlord”), and IGNYTA, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.         WHEREAS, Landlord and Tenant are parties to that certain Lease dated
as of February 19, 2013 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of February 28, 2013, that certain Second Amendment
to Lease dated as of November 26, 2013, that certain Third Amendment to Lease
dated as of April 18, 2014 (the “Third Amendment”) and that certain Fourth
Amendment to Lease dated as of April 28, 2015 (the “Fourth Amendment”)
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Existing Premises”) from Landlord
in the buildings located at 11095 Flintkote Avenue, San Diego, California (the
“11095 Building”), 11111 Flintkote Avenue, San Diego, California (the “11111
Building”), and 11120 Flintkote Avenue, San Diego, California (the “11120
Building”);

B.         WHEREAS, the Existing Premises is comprised of (i) that certain space
containing approximately four thousand seventy-four (4,074) square feet of
Rentable Area in the 11095 Building and known as Suite D (as more particularly
described on Exhibit A attached hereto, the “11095 Suite D Premises”), (ii) that
certain space containing approximately eight thousand two hundred nineteen
(8,219) square feet of Rentable Area in the 11095 Building and known as Suite A
(as more particularly described on Exhibit A attached hereto, the “11095 Suite A
Premises”), (iii) that certain space containing approximately eleven thousand
seven hundred ten (11,710) square feet of Rentable Area in 11111 Building (as
more particularly described on Exhibit A attached hereto, the “11111 Premises”),
and (iv) approximately three thousand five hundred one (3,501) square feet of
Rentable Area in the 11120 Building (as more particularly described on Exhibit A
attached hereto, the “11120 Premises”);

C.         WHEREAS, concurrently with the execution and delivery of this
Amendment, Tenant and Landlord’s affiliate, BMR-Axiom LP, shall execute and
deliver a Lease for certain space at 4535 and 4545 Towne Centre Court, San
Diego, California (the “Axiom Lease”);

D.         WHEREAS, Landlord and Tenant desire to expand the Existing Premises
to include all of the Rentable Area in the building located at 11080 Roselle
Street, San Diego, California (the “11080 Roselle Building”) until the date that
is thirty (30) days after the Term Commencement Date under the Axiom Lease (such
date, the “11080 Roselle Premises Expiration Date”);

E.         WHEREAS, Landlord and Tenant desire to modify the Term Expiration
Date of the Lease with respect to each of the 11111 Premises, the 11095 Suite A
Premises and the 11095 Suite D Premises; and

 

BioMed Realty form dated 3/27/15



--------------------------------------------------------------------------------

F.         WHEREAS, Landlord and Tenant desire to modify and amend the Existing
Lease only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.         Definitions.   For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2.         11080 Roselle Premises.   Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, approximately twenty thousand seventy-four
(20,074) square feet of Rentable Area comprising the entire Rentable Area of the
11080 Roselle Building, including exclusive shafts, cable runs, mechanical
spaces and rooftop areas (as more particularly described on Exhibit B attached
hereto, the “11080 Roselle Premises”). From and after the 11080 Roselle Premises
Commencement Date (as defined below), all references in the Lease to the
“Building,” shall mean and refer, individually and/or collectively (as the
context may require), to the 11095 Building, the 11111 Building, the 11120
Building and/or the 11080 Roselle Building.

2.1       Possession.  Landlord shall use commercially reasonable efforts to
tender possession of the 11080 Roselle Premises to Tenant on or before
January 4, 2016 (the “Estimated 11080 Roselle Premises Commencement Date”).
Tenant agrees that in the event Landlord fails to deliver possession of the
11080 Roselle Premises to Tenant on or before the Estimated 11080 Roselle
Premises Commencement Date for any reason (including, without limitation,
failure of the existing tenant to timely vacate and surrender the 11080 Roselle
Premises to Landlord), then (a) neither this Amendment nor Tenant’s lease of the
11080 Roselle Premises under this Amendment shall be void or voidable,
(b) Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and (c) Tenant shall not be responsible for the payment of any Base
Rent or Operating Expenses with respect to the 11080 Roselle Premises until the
actual 11080 Roselle Premises Commencement Date as described in Section 2.2
occurs.

2.2       11080 Roselle Premises Term.    The Term with respect to the 11080
Roselle Premises (the “11080 Roselle Premises Term”) shall commence on the date
that Landlord delivers possession of the 11080 Roselle Premises to Tenant (such
date, the “11080 Roselle Premises Commencement Date”) and shall expire on the
11080 Roselle Premises Expiration Date. From and after the 11080 Roselle
Premises Commencement Date, the term “Premises” as used in the Lease shall mean
and refer to the Existing Premises plus the 11080 Roselle Premises.

2.3       Acknowledgement.   Tenant shall execute and deliver to Landlord
written acknowledgment of the actual 11080 Roselle Premises Commencement Date
within ten (10)

 

2



--------------------------------------------------------------------------------

days after Tenant takes occupancy of the 11080 Roselle Premises, in the form
attached as Exhibit C hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the 11080 Roselle Premises
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the 11080 Roselle Premises required for the Permitted
Use by Tenant shall not serve to extend the 11080 Roselle Premises Commencement
Date.

2.4       11080 Roselle Premises Base Rent.    Notwithstanding anything to the
contrary in the Lease, commencing on the 11080 Roselle Premises Commencement
Date and continuing throughout the 11080 Roselle Premises Term, Base Rent for
the 11080 Roselle Premises shall equal:

 

 

Square Feet of Rentable

Area

  

Base Rent Rate per Square

Foot of Rentable Area

 

   Monthly Base Rent

20,074

   $2.75    $55,203.50

2.5       Tenant’s Pro Rata Share.  Notwithstanding anything to the contrary in
the Lease, commencing on the 11080 Roselle Premises Commencement Date, Tenant’s
Pro Rata Share of the 11080 Roselle Building shall be 100% and Tenant’s Pro Rata
Share of the Project shall be increased by 12.39% due to the addition of the
11080 Roselle Premises.

2.6       Condition of the 11080 Roselle Premises.  Tenant acknowledges that
(a) it is fully familiar with the condition of the 11080 Roselle Premises and,
notwithstanding anything to the contrary in the Lease, agrees to take the same
in its condition “as is” as of the 11080 Roselle Premises Commencement Date,
(b) Landlord has not made and does not hereby make any representations or
warranties of any kind whatsoever, express or implied, regarding the 11080
Roselle Premises, including (without limitation) any representation or warranty
that the 11080 Roselle Premises are suitable for Tenant’s intended use and
(c) Landlord shall have no obligation to alter, repair or otherwise prepare the
11080 Roselle Premises for Tenant’s occupancy of the 11080 Roselle Premises or
to pay for any improvements to the 11080 Roselle Premises. The 11080 Roselle
Premises have not undergone inspection by a Certified Access Specialist.
Tenant’s taking possession of the 11080 Roselle Premises on the 11080 Roselle
Premises Commencement Date shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the 11080 Roselle Premises were
at such time in good, sanitary and satisfactory condition and repair.

2.7       Marketing of the 11080 Roselle Premises.   Notwithstanding anything to
the contrary in the Lease, Landlord shall, during business hours upon
twenty-four (24) hours’ prior written notice to Tenant, be permitted to show the
11080 Roselle Premises to prospective tenants.

2.8       No Option to Extend.   Notwithstanding anything to the contrary,
Tenant shall not have any option to extend the Term with respect to the 11080
Roselle Premises and no option to extend or renew set forth in the Existing
Lease (including, without limitation, Article

 

3



--------------------------------------------------------------------------------

11 of the Third Amendment and Article 4 of the Fourth Amendment) shall apply to
the 11080 Roselle Premises.

2.9       11080 Roselle Premises Provisions.    From and after the 11080 Roselle
Premises Commencement Date, the 11080 Roselle Premises shall constitute part of
the Premises for all purposes under the Lease; provided, however, that the
terms, conditions, provisions and agreements set forth in this Section 2.9 shall
specifically apply to the 11080 Roselle Premises and, to the extent of any
conflict between the terms, conditions, provisions and agreements set forth in
the Existing Lease and the terms, conditions, provisions and agreements set
forth in this Section 2.9, the terms, conditions, provisions and agreements set
forth in this Section 2.9 shall control.

2.9.1    Generator.    Section 16.8 of the Existing Lease shall not apply to
11080 Roselle Premises or any generator connected thereto. Rather, the following
terms, conditions, provisions and agreements shall apply to the 11080 Roselle
Premises in lieu of Section 16.8 of the Existing Lease:

2.9.1.1      As of the Execution Date of this Amendment, one (1) generator and
transfer switch is connected to the 11080 Roselle Premises’ electrical panel
(the “11080 Generator”). Landlord expressly disclaims any warranties with regard
to the 11080 Generator or the installation thereof, including any warranty of
merchantability or fitness for a particular purpose. Landlord shall permit
Tenant to enforce any manufacturers’ warranties for the 11080 Generator.

2.9.1.2      Tenant shall keep in full force and effect during the 11080 Roselle
Premises Term (and occupancy by Tenant, if any, after termination of the Lease
with respect to the 11080 Roselle Premises) a commercially reasonable
preventative maintenance contract for inspections and maintenance using a
qualified, licensed, bonded service provider reasonably approved by Landlord. If
requested in writing by Landlord (not more often than two (2) times per calendar
year), Tenant shall provide to Landlord copies of 11080 Generator maintenance
contracts and 11080 Generator maintenance reports. In the event Landlord (in its
reasonable discretion after reasonable notice to Tenant) determines that Tenant
is not properly maintaining, operating or repairing the 11080 Generator as
required herein, Landlord (by written notice to Tenant) shall have the right
(but not the obligation) to take over such obligations and Tenant shall pay
Landlord upon demand for the reasonable cost of performing such work as
Additional Rent.

2.9.1.3      Notwithstanding anything to the contrary in the Lease, Landlord
shall have no liability, and Tenant shall have no right or remedy, on account of
any interruption, impairment or failure of the 11080 Generator.

2.9.2    Utilities.

2.9.2.1      In no event shall Landlord be liable to Tenant for any failure or
defect in the supply or character of electric energy furnished to the 11080
Roselle Premises by reason of any requirement, act or omission of the public
utility serving the

 

4



--------------------------------------------------------------------------------

Project with electric energy, or for any other reason not attributable to
Landlord’s negligence or willful misconduct. Notwithstanding the foregoing, if
the 11080 Roselle Premises are without power for a period of seven
(7) consecutive days primarily as a result of Landlord’s negligence or willful
misconduct, then, for the eighth (8th) such day and for each day thereafter
until power is restored, Tenant shall not be obligated to pay Base Rent or
Operating Expenses with respect to the 11080 Roselle Premises.

2.9.2.2      Tenant’s use of electric energy in the 11080 Roselle Premises shall
not at any time exceed the capacity of any of the electrical conductors and
equipment in or otherwise serving the 11080 Roselle Premises. In order to ensure
that such capacity is not exceeded, and to avert a possible adverse effect upon
the Project’s distribution of electricity via the Project’s electric system,
Tenant shall not, without Landlord’s prior written consent in each instance
(which consent Landlord may condition upon the availability of electric energy
in the Project as allocated by Landlord to various areas of the Project) connect
any fixtures, appliances or equipment (other than normal machines relating to
Tenant’s line of business) to the 11080 Roselle Building’s or Project’s electric
system or make any alterations or additions to the electric system of the 11080
Roselle Premises existing on the 11080 Roselle Premises Commencement Date.
Should Landlord grant such consent, all additional risers, distribution cables
or other equipment required therefor shall be provided by Landlord and the cost
thereof shall be paid by Tenant to Landlord on demand (or, at Landlord’s option,
shall be provided by Tenant pursuant to plans and contractors approved by
Landlord, and otherwise in accordance with the provisions of the Lease).
Landlord shall have the right to require Tenant to (a) pay sums on account of
such cost prior to the installation of any such risers or equipment, and/or
(b) remove, prior to the expiration or earlier termination of this Lease with
respect to the 11080 Roselle Premises, any such risers, distribution cables or
other equipment installed by or on behalf of Tenant.

2.9.3    Repairs and Maintenance.    Sections 18.1 and 18.2 of the Existing
Lease shall not apply to the 11080 Roselle Building or the 11080 Roselle
Premises. Rather, the following terms, conditions, provisions and agreements
shall apply to the 11080 Roselle Building and 11080 Roselle Premises in lieu of
Sections 18.1 and 18.2 of the Existing Lease.

2.9.3.1      Landlord shall repair and maintain the structural and exterior
portions of the 11080 Roselle Building, including roofing and covering
materials; foundations; and exterior walls.

2.9.3.2      Except for services of Landlord, if any, required by
Section 2.9.3.1, Tenant shall at Tenant’s sole cost and expense maintain and
keep the 11080 Roselle Premises and every part thereof (including, without
limitation, any systems or equipment exclusively serving the Premises) in good
condition and repair, damage thereto from ordinary wear and tear excepted.
Without limiting the generality of the foregoing, Tenant shall, at Tenant’s sole
cost and expense, (a) maintain the HVAC for the 11080 Roselle Premises in
accordance with all of the terms, conditions, provisions and agreements set
forth in Section 16.9 of the Existing Lease, and (b) hire (i) a licensed fire
life safety contractor to regularly and

 

5



--------------------------------------------------------------------------------

periodically (not less frequently than every three (3) months) inspect and
perform required maintenance on the fire life safety equipment and systems
serving the 11080 Roselle Premises, (ii) a licensed air compressor contractor to
regularly and periodically (not less frequently than every three (3) months)
inspect and perform required maintenance on the air compressor equipment and
systems serving the 11080 Roselle Premises and (iii) a licensed vacuum systems
contractor to regularly and periodically (not less frequently than every three
(3) months) inspect and perform required maintenance on the vacuum equipment and
systems serving the 11080 Roselle Premises. Tenant shall, upon the expiration or
sooner termination of the Term, surrender the 11080 Roselle Premises to Landlord
in as good a condition as when received, ordinary wear and tear excepted; and
shall, at Landlord’s request and Tenant’s sole cost and expense, remove all
telephone and data systems, wiring and equipment from the 11080 Roselle
Premises, and repair any damage to the 11080 Roselle Premises caused thereby.
Landlord shall have no obligation to alter, remodel, improve, repair, decorate
or paint the 11080 Roselle Premises or any part thereof.

2.9.3.3      Notwithstanding anything to the contrary, if Tenant shall fail,
after fifteen (15) days’ written notice, to (a) hire the contractors (or cause
such contractors to perform the inspections and maintenance) required under
Section 2.9.3.2 or (b) perform any maintenance or to make, or to commence and
thereafter to proceed with diligence to make, any repair required of it with
respect to the 11080 Roselle Premises pursuant to the terms of the Lease,
Landlord, without being under any obligation to do so and without thereby
waiving such default by Tenant, may hire such contractors, perform such
maintenance or make such repair and may charge Tenant for the reasonable costs
thereof. Any expense reasonably incurred by Landlord in connection therewith may
be billed by Landlord to Tenant monthly or, at Landlord’s option, immediately,
and shall be due and payable within ten (10) days after such billing or, at
Landlord’s option, may be deducted from the Security Deposit.

2.10     11080 Roselle Premises Surrender.    Tenant shall surrender the 11080
Roselle Premises on or before the 11080 Roselle Premises Expiration Date in
accordance with the terms, conditions and provisions of this Section 2.10.

2.10.1    Tenant shall surrender the 11080 Roselle Premises to Landlord on or
before the 11080 Roselle Premises Expiration Date in broom clean condition and
otherwise in the condition required under the Lease, and having delivered to
Landlord any deliverables required by the Lease with respect to the 11080
Roselle Premises, including (without limitation) the Exit Survey for the 11080
Roselle Premises as required by Section 26.1 of the Original Lease.

2.10.2    Tenant shall cause the remediation of any recognized environmental
conditions set forth in the Exit Survey for the 11080 Roselle Premises and
compliance with any recommendations set forth in the Exit Survey for the 11080
Roselle Premises as provided in Section 26.1 of the Original Lease.

2.10.3    Landlord and Tenant hereby acknowledge and agree that Landlord’s
acceptance of the 11080 Roselle Premises from Tenant shall not constitute an

 

6



--------------------------------------------------------------------------------

admission by Landlord that the 11080 Roselle Premises were delivered in the
condition required by the Lease, or that Tenant has delivered to Landlord any
deliverables required by the Lease with respect to the 11080 Roselle Premises.
Landlord shall retain all of its rights under the Lease, at law or in equity,
including (without limitation) its right to collect rent for the 11080 Roselle
Premises for the periods prior to the 11080 Roselle Premises Expiration Date
and, in the event of any holdover beyond the 11080 Roselle Premises Expiration
Date, after the 11080 Roselle Premises Expiration Date in accordance with the
Lease.

2.10.4    The terms, conditions and provisions of Section 27.1 of the Original
Lease shall not apply to any holdover of the 11080 Roselle Premises beyond the
11080 Roselle Premises Expiration Date. In the event that Tenant fails to
surrender the 11080 Roselle Premises to Landlord as required under this Article
on or before the 11080 Roselle Premises Expiration Date, Tenant shall be in
holdover of the 11080 Roselle Premises without Landlord’s prior written consent
pursuant to the terms and conditions of Section 27.2 of the Original Lease, and,
therefore, in such event, Tenant shall be a tenant at sufferance with respect to
the 11080 Roselle Premises and subject to payment of the amounts set forth in
Section 27.3(a) and (b) of the Original Lease.

2.10.5    Tenant’s obligations under this Section 2.10 shall survive the
expiration or earlier termination of the Lease.

3.         11120 Premises.  Notwithstanding anything to the contrary in the
Lease, Article 4 of the Fourth Amendment is hereby deleted in its entirety and
shall no longer be of any further force or effect, and, therefore, the Term with
respect to the 11120 Premises shall expire on May 12, 2016 (the “11120 Premises
Expiration Date”). Accordingly, Tenant shall surrender the 11120 Premises on or
before the 11120 Premises Expiration Date in accordance with the terms,
conditions and provisions of this Article 3.

3.1       Tenant shall surrender the 11120 Premises to Landlord on or before the
11120 Premises Expiration Date in broom clean condition and otherwise in the
condition required under the Lease, and having delivered to Landlord any
deliverables required by the Lease with respect to the 11120 Premises, including
(without limitation) the Exit Survey for the 11120 Premises as required by
Section 26.1 of the Original Lease.

3.2       Tenant shall cause the remediation of any recognized environmental
conditions set forth in the Exit Survey for the 11120 Premises and compliance
with any recommendations set forth in the Exit Survey for the 11120 Premises as
provided in Section 26.1 of the Original Lease.

3.3       Landlord and Tenant hereby acknowledge and agree that Landlord’s
acceptance of the 11120 Premises from Tenant shall not constitute an admission
by Landlord that the 11120 Premises were delivered in the condition required by
the Lease, or that Tenant has delivered to Landlord any deliverables required by
the Lease with respect to the 11120 Premises. Landlord shall retain all of its
rights under the Lease, at law or in equity, including (without limitation) its
right to collect rent for the 11120 Premises for the periods prior to the 11120

 

7



--------------------------------------------------------------------------------

Premises Expiration Date and, in the event of any holdover beyond the 11120
Premises Expiration Date, after the 11120 Premises Expiration Date in accordance
with the Lease.

3.4       The terms, conditions and provisions of Section 27.1 of the Original
Lease shall not apply to any holdover of the 11120 Premises beyond the 11120
Premises Expiration Date. In the event that Tenant fails to surrender the 11120
Premises to Landlord as required under this Article on or before the 11120
Premises Expiration Date, Tenant shall be in holdover of the 11120 Premises
without Landlord’s prior written consent pursuant to the terms and conditions of
Section 27.2 of the Original Lease, and, therefore, in such event, Tenant shall
be a tenant at sufferance with respect to the 11120 Premises and subject to
payment of the amounts set forth in Section 27.3(a) and (b) of the Original
Lease.

3.5       Tenant’s obligations under this Article 3 shall survive the expiration
or earlier termination of the Lease.

4.         11111 Premises. Notwithstanding anything to the contrary in the
Lease, the Term Expiration Date with respect to the 11111 Premises is hereby
amended to be the 11080 Roselle Premises Expiration Date, and, therefore, the
Lease with respect to the 11111 Premises shall expire by its terms on the 11080
Roselle Premises Expiration Date. Accordingly, Tenant shall surrender the 11111
Premises on or before the 11080 Roselle Premises Expiration Date in accordance
with the terms, conditions and provisions of this Article 4.

4.1       Tenant shall surrender the 11111 Premises to Landlord on or before the
11080 Roselle Premises Expiration Date in broom clean condition and otherwise in
the condition required under the Lease, and having delivered to Landlord any
deliverables required by the Lease with respect to the 11111 Premises, including
(without limitation) the Exit Survey for the 11111 Premises as required by
Section 26.1 of the Original Lease.

4.2       Tenant shall cause the remediation of any recognized environmental
conditions set forth in the Exit Survey for the 11111 Premises and compliance
with any recommendations set forth in the Exit Survey for the 11111 Premises as
provided in Section 26.1 of the Original Lease.

4.3       Landlord and Tenant hereby acknowledge and agree that Landlord’s
acceptance of the 11111 Premises from Tenant shall not constitute an admission
by Landlord that the 11111 Premises were delivered in the condition required by
the Lease, or that Tenant has delivered to Landlord any deliverables required by
the Lease with respect to the 11111 Premises. Landlord shall retain all of its
rights under the Lease, at law or in equity, including (without limitation) its
right to collect rent for the 11111 Premises for the periods prior to the 11080
Roselle Premises Expiration Date and, in the event of any holdover beyond the
11080 Roselle Premises Expiration Date, after the 11080 Roselle Premises
Expiration Date in accordance with the Lease.

4.4       The terms, conditions and provisions of Section 27.1 of the Original
Lease shall not apply to any holdover of the 11111 Premises beyond the 11080
Roselle Premises Expiration Date. In the event that Tenant fails to surrender
the 11111 Premises to Landlord as

 

8



--------------------------------------------------------------------------------

required under this Article on or before the 11080 Roselle Premises Expiration
Date, Tenant shall be in holdover of the 11111 Premises without Landlord’s prior
written consent pursuant to the terms and conditions of Section 27.2 of the
Original Lease, and, therefore, in such event, Tenant shall be a tenant at
sufferance with respect to the 11111 Premises and subject to payment of the
amounts set forth in Section 27.3(a) and (b) of the Original Lease.

4.5       Tenant’s obligations under this Article 4 shall survive the expiration
or earlier termination of the Lease.

5.         11095 Suite D Premises. Notwithstanding anything to the contrary in
the Lease, the Term Expiration Date with respect to the 11095 Suite D Premises
is hereby amended to be the date that is ninety (90) days after the 11080
Roselle Premises Expiration Date (such date, the “11095 Suite D Premises
Expiration Date”), and, therefore, the Lease with respect to the 11095 Suite D
Premises shall expire by its terms on the 11095 Suite D Premises Expiration
Date. Accordingly, Tenant shall surrender the 11095 Suite D Premises on or
before the 11095 Suite D Premises Expiration Date in accordance with the terms,
conditions and provisions of this Article 5.

5.1       Tenant shall surrender the 11095 Suite D Premises to Landlord on or
before the 11095 Suite D Premises Expiration Date in broom clean condition and
otherwise in the condition required under the Lease, and having delivered to
Landlord any deliverables required by the Lease with respect to the 11095 Suite
D Premises, including (without limitation) the Exit Survey for the 11095 Suite D
Premises as required by Section 26.1 of the Original Lease.

5.2       Tenant shall cause the remediation of any recognized environmental
conditions set forth in the Exit Survey for the 11095 Suite D Premises and
compliance with any recommendations set forth in the Exit Survey for the 11095
Suite D Premises as provided in Section 26.1 of the Original Lease.

5.3       Landlord and Tenant hereby acknowledge and agree that Landlord’s
acceptance of the 11095 Suite D Premises from Tenant shall not constitute an
admission by Landlord that the 11095 Suite D Premises were delivered in the
condition required by the Lease, or that Tenant has delivered to Landlord any
deliverables required by the Lease with respect to the 11095 Suite D Premises.
Landlord shall retain all of its rights under the Lease, at law or in equity,
including (without limitation) its right to collect rent for the 11095 Suite D
Premises for the periods prior to the 11095 Suite D Premises Expiration Date
and, in the event of any holdover beyond the 11095 Suite D Premises Expiration
Date, after the 11095 Suite D Premises Expiration Date in accordance with the
Lease.

5.4       The terms, conditions and provisions of Section 27.1 of the Original
Lease shall not apply to any holdover of the 11095 Suite D Premises beyond the
11095 Suite D Premises Expiration Date. In the event that Tenant fails to
surrender the 11095 Suite D Premises to Landlord as required under this Article
on or before the 11095 Suite D Premises Expiration Date, Tenant shall be in
holdover of the 11095 Suite D Premises without Landlord’s prior written consent
pursuant to the terms and conditions of Section 27.2 of the Original Lease, and,

 

9



--------------------------------------------------------------------------------

therefore, in such event, Tenant shall be a tenant at sufferance with respect to
the 11095 Suite D Premises and subject to payment of the amounts set forth in
Section 27.3(a) and (b) of the Original Lease.

5.5       Tenant’s obligations under this Article 5 shall survive the expiration
or earlier termination of the Lease.

6.         11095 Suite A Premises.   Notwithstanding anything to the contrary in
the Lease, the Term Expiration Date with respect to the 11095 Suite A Premises
is hereby amended to be the date that is two hundred seventy (270) days after
the 11080 Roselle Premises Expiration Date (such date, the “11095 Suite A
Premises Expiration Date”), and, therefore, the Lease with respect to the 11095
Suite A Premises shall expire by its terms on the 11095 Suite A Premises
Expiration Date. Accordingly, Tenant shall surrender the 11095 Suite A Premises
on or before the 11095 Suite A Premises Expiration Date in accordance with the
terms, conditions and provisions of this Article 6.

6.1       Tenant shall surrender the 11095 Suite A Premises to Landlord on or
before the 11095 Suite A Premises Expiration Date in broom clean condition and
otherwise in the condition required under the Lease, and having delivered to
Landlord any deliverables required by the Lease with respect to the 11095 Suite
A Premises, including (without limitation) the Exit Survey for the 11095 Suite A
Premises as required by Section 26.1 of the Original Lease.

6.2       Tenant shall cause the remediation of any recognized environmental
conditions set forth in the Exit Survey for the 11095 Suite A Premises and
compliance with any recommendations set forth in the Exit Survey for the 11095
Suite A Premises as provided in Section 26.1 of the Original Lease.

6.3       Landlord and Tenant hereby acknowledge and agree that Landlord’s
acceptance of the 11095 Suite A Premises from Tenant shall not constitute an
admission by Landlord that the 11095 Suite A Premises were delivered in the
condition required by the Lease, or that Tenant has delivered to Landlord any
deliverables required by the Lease with respect to the 11095 Suite A Premises.
Landlord shall retain all of its rights under the Lease, at law or in equity,
including (without limitation) its right to collect rent for the 11095 Suite A
Premises for the periods prior to the 11095 Suite A Premises Expiration Date
and, in the event of any holdover beyond the 11095 Suite A Premises Expiration
Date, after the 11095 Suite A Premises Expiration Date in accordance with the
Lease.

6.4       The terms, conditions and provisions of Section 27.1 of the Original
Lease shall not apply to any holdover of the 11095 Suite A Premises beyond the
11095 Suite A Premises Expiration Date. In the event that Tenant fails to
surrender the 11095 Suite A Premises to Landlord as required under this Article
on or before the 11095 Suite A Premises Expiration Date, Tenant shall be in
holdover of the 11095 Suite A Premises without Landlord’s prior written consent
pursuant to the terms and conditions of Section 27.2 of the Original Lease, and,
therefore, in such event, Tenant shall be a tenant at sufferance with respect to
the 11095 Suite A

 

10



--------------------------------------------------------------------------------

Premises and subject to payment of the amounts set forth in Section 27.3(a) and
(b) of the Original Lease.

6.5       Tenant’s obligations under this Article 6 shall survive the expiration
or earlier termination of the Lease.

7.         Term Expiration Date.   Landlord and Tenant acknowledge and agree
that, upon the 11095 Suite A Premises Expiration Date, the Term Expiration Date
for the entire Premises under the Lease shall have occurred and, therefore, the
11095 Suite A Premises Expiration Date shall be the Term Expiration Date for the
Lease. Accordingly, the Lease shall expire by its terms on the 11095 Suite A
Premises Expiration Date and shall no longer be of any further force or effect,
except for those terms, conditions and provisions that, by their express terms,
survive the expiration or earlier termination of the Lease.

8.         New Lease.    Notwithstanding anything to the contrary in the
Existing Lease, Article 6 of the Third Amendment is hereby deleted in its
entirety and, from and after the Execution Date of this Amendment, shall no
longer be of any further force or effect.

9.         Extension Options.    Notwithstanding anything to the contrary in the
Existing Lease, all options to renew or extend the Term of the Lease (if any)
with respect to all or any portion of the Premises are hereby deleted from the
Lease in their entirety and, from and after the Execution Date of this
Amendment, shall no longer be of any further force or effect.

10.       Broker.  Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment, and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent, employed
or engaged by it or claiming to have been employed or engaged by it.

11.       No Default.     Each of Tenant and Landlord hereby represents,
warrants and covenants that, to the best of such party’s knowledge, Landlord and
Tenant are not in default of any of their respective obligations under the
Existing Lease and no event has occurred that, with the passage of time or the
giving of notice (or both) would constitute a default by either Landlord or
Tenant thereunder.

12.       Notices.    Tenant confirms that, notwithstanding anything in the
Lease to the contrary, notices delivered to Tenant pursuant to the Lease should
be sent to:

Ignyta, Inc.

11111 Flintkote Avenue

San Diego, CA 92121

Attn: Ed Marples.

13.       Effect of Amendment.    Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in

 

11



--------------------------------------------------------------------------------

full force and effect and are hereby ratified and affirmed. In the event of any
conflict between the terms contained in this Amendment and the Existing Lease,
the terms herein contained shall supersede and control the obligations and
liabilities of the parties.

14.       Successors and Assigns.    Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees. Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

15.       Miscellaneous.    This Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

16.       Authority.    Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

17.       Counterparts; Facsimile and PDF Signatures.   This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

BMR-COAST 9 LP,

a Delaware limited partnership

By:

 

/s/ Kevin M. Simonsen

Name:

 

Kevin M. Simonsen

Title:

 

SVP, Real Estate Legal

TENANT:

IGNYTA, INC.,

a Delaware corporation

By:

 

/s/ Jonathan Lim

Name:

 

Jonathan Lim

Title:

 

President & CEO



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

 

C-2